Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 20010012981 A1) hereinafter Yamashita.

Regarding claim 1, Yamashita discloses a method for drawing an intersection, comprising: 
acquiring road lines of all branches at the intersection based on vector data of the intersection; (Fig. 15: 1505; par. [0 175]; Fig.29: top figure 2910; par. [0211])
performing a line-to-surface expansion based on the road lines to obtain road surfaces, and acquiring two side lines of each of the road surfaces; (Fig.15: 1510; par. [0176]; Fig.29: middle figure 2920; par. [0211])
and determining target side line pairs based on side lines of the intersection, and drawing a corner arc at a corner of each of the target side line pairs, wherein each of the target side line (Fig.15:1515 par. [0178]; Fig.29: bottom figure 2930; par. [0212]; Fig. 30)Regarding claim 10, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 10.

Regarding claims 2, 11 and 20, Yamashita discloses the method according to claim 1, wherein performing the line-to-surface expansion based on the road lines to obtain the road surfaces and acquiring the two side lines of each of the road surfaces comprises: based on each road line, expanding to both sides of the road line by taking an intersection width as an expansion distance, to obtain the two side lines of each of the road surfaces of all branches at the intersection. (Fig.29: bottom figure 2930; par. [0212])Regarding claim 19, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Zhang (WO 2017/166687 A1) cited in IDS filed on 10/23/2020

Regarding claims 5 and 14, Yamashita does not disclose the method according to claim 1, wherein drawing the corner arc at the corner of each of the target side line pairs comprises: drawing the corner arc at the corner of each of the target side line pairs by using a Bezier curve function.
Zhang discloses the method according to claim 1, wherein drawing the corner arc at the corner of each of the target side line pairs comprises: drawing the corner arc at the corner of each of the target side line pairs by using a Bezier curve function. (Zhang, Fig.1 S140)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Yamashita with the teachings of Zhang since they are both analogous in image processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Yamashita with the teachings of Zhang in order to .
Allowable Subject Matter
Claims 3, 4, 6, 8, 9, 12, 13, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Regarding claims 3 and 12, nor prior art discloses the method according to claim 1, further comprising: recording a binding relationship between the two side lines of each of the road surfaces and the road line, and recording a position relationship between respective side lines and the road line to which the side line belongs, wherein the position relationship comprises being located on left or right of the road line, wherein determining the target side line pairs comprises: determining road line vectors of all the branches at the intersection according to the vector data, and calculating an included angle of each of the road line vectors with respect to a preset direction of a preset coordinate axis, wherein the preset direction comprises a positive direction and a negative direction; sorting the road lines according to the included angles to obtain a road 

Regarding claims 4 and 13, nor prior art discloses the method according to claim 3, wherein determining the target side line pairs according to the side line order and the binding relationship comprises: determining whether there are at least two parallel side lines according to a preset angle threshold; in any two target parallel side lines, selecting a target point on one of the two target parallel side lines, and determining a target position relationship between the target point and the other of the two target parallel side lines by using a cross product method; correcting the side line order according to the target position relationship; and determining the target side line pairs according to the side line order corrected and the binding relationship.

Regarding claims 6 and 15, no prior art discloses the method according to claim 5, wherein drawing the corner are at the corner of each of the target side line pairs by using the Bezier curve function comprises: for a non-parallel side line pair, drawing the corner arc by using a second-order Bezier curve function; and for a parallel side line pair, drawing the corner arc by using a third-order Bezier curve function; wherein whether a side line pair is the parallel side line pair or the non-parallel side line pair is determined according to a preset angle threshold.Regarding claims 8 and 17, no prior art discloses the method according to claim 6, wherein, control points of the second-order Bezier curve function comprise an intersection point of each target side line pair, and foot points of an offset point on respective side lines in each target side 

Regarding claims 9 and 18, no prior art discloses the method according to claim 1, further comprising: drawing, according to the vector data, a road convex hull based on the road surfaces by using a convex hull method, wherein in the road convex hull, a road corner is represented by a straight line; and wherein after drawing the corner are at the corner of each of the target side line pairs, the method further comprises: replacing the straight line in the road convex hull with the corner arc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20130328916 A1 Machine readable medium for presenting immersive map presentations for providing mapping service, has set of instructions for automatically modifying vertices of particular road around identified bend in order to smoothen roads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/27/2021